DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-15 and 26-34 are presented for examination.
Claims 1-3, 5-15 and 26-34 are allowed.

Allowable Subject Matter
Claims 1-3, 5-15 and 26-34 are allowed over the prior art made of record.
 
Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-3, 5-15 and 26-34 are allowable over the prior art of record. 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “provide an initial mapping which maps data in a storage device to a first plurality of caches, wherein each first cache among the first plurality of caches is mounted to a respective first processor in a first plurality of cache-processor pairs to allow the respective first processor to access the first cache without making a network call, the first plurality of cache-processor pairs are arranged in a plurality of computing nodes with at least one cache-processor pair per computing node, and each first cache among the first plurality of caches copies a AND “pass queries to the computing nodes, the computing nodes respond to the queries using data stored in the caches”, and equivalently in independent claims 29 and 32.
Dependent claims 2-3, 5-15, 26-28, 30-31 and 33-34 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. W./
Examiner, AU 2168
26 May 2021

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168